Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 59 have been amended in the response filed 5/17/2022.
Claims 34, 49-53, and 57 have been cancelled.
Claims 33, 35-48 and 54-56, and 58 remain in a previous presentation.
Claims 33, 35-48 and 54-56, and 58-59 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 35, 37, 40, 42-45, 48, 54, 55, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281301 to DeBoer, et al. (“DeBoer”) in view of U.S. Patent Publication No. 2005/0251420 to Dixon, et al. (“Dixon”)
Regarding claim 33, DeBoer discloses: 
A system comprising: (para. [0009]: disclosing a system)
at least one computing device (para. [0045]: independent surgical center 14) comprising a plurality of surgeon desired medical device operational settings (para. [0046]: independent surgical center 14 is programmed with settings for controlling instruments) configurable by a surgeon (para. [0055]: settings can be manually entered), wherein the plurality of surgeon desired medical device operational settings comprise at least operation mode (para. [0027]: settings include operational parameters);
the central server system comprising: (para. [0045]: personal surgical system 10 includes network 20 and server 22)
a medical profile directory (para. [0055]: personal surgical system 10 includes server 22 storing “patient records, surgeon's preferred settings”) configured to receive and maintain one or more surgeon profiles (para. [0055]: personal surgical system 10 can transfer a “surgeon’s preferred settings”) that each define the plurality of surgeon desired medical device operational settings for a particular surgeon, (para. [0073]: the system identifies a particular surgeon, then retrieves that surgeon’s preferred or default surgical parameters) each of the one or more surgeon profiles being transferrable between to the at least one computing device and the surgical system; (para. [0054]: the settings can be uploaded or downloaded to and from the server 22. Specific settings to be used during the surgical procedure (e.g. cutting rate of a surgical cutter, flow rate and infusion pressure of an infusion device, vacuum level of an aspiration device, light intensity of an illuminator, and the like). Other setting information may include, for example, screen settings, display settings, chair settings, table settings, room lights and other light settings, thermostat, music, camera settings, microphone settings, and the like)
a medical profile manager configured to update the one or more surgeon profiles within the medical profile directory (para. [0054]: the personal surgical center (construed here as a medical profiled manager) can be used to maintain/update profiles via an external device, such as by gathering information before, during, and after a surgical procedure (e.g. surgeon's comments), and by storing a surgeon’s preferences, such as specific settings to be used during the surgical procedure) and propagate the one or more surgeon profiles to the at least one surgical system (para. [0073]: the system identifies a particular surgeon, then retrieves that surgeon’s preferred or default surgical parameters);
a server (para. [0050]: system server 22) configured to interface with the medical profile manager (para. [0050]: system server 22 is in communication with the personal surgical center) to facilitate and direct profile maintenance actions to at least one surgeon profile of the one or more surgeon profiles (para. [0054]: the personal surgical center maintains updated (construed here maintenance actions) surgeon profiles);
wherein the central server system is configured to provide the one or more surgeon profiles to the at least one surgical system to configure the at least one surgical system based on the plurality of surgeon desired medical device operational settings therein, and (DeBoer, para. [0033]: the operational parameters of the control system/independent surgical center 14 are changed according to the surgeon’s desired operational settings, see also para. [0081]).
wherein the at least one surgical system (para. [0045]: independent surgical center 14 is in communication with personal surgical system 10) operates based on the plurality of surgeon desired medical device operational settings corresponding to the one or more surgeon profiles propagated to the at least one surgical system (para. [0033]: the operational parameters of the control system/independent surgical center 14 are changed according to the surgeon’s desired operational settings, see also para. [0081]).
The method of DeBoer discloses at least one surgical system (para. [0045]: independent surgical center 14 is part of a surgical system); and a central server system comprising: (para. [0045]: personal surgical system 10 includes network 20 and server 22). 
DeBoer does not explicitly recite, but Dixon teaches that it is old and well known in the art of healthcare to include at least one surgical system (Dixon, para. [0055]: the server computer C) different from the at least one computing device; and (Dixon, para. [0052]: server computer C can be physically separated from computing devices, R, S, P, H, etc)
a central server system (Dixon, para. [0055]: database 30) different from and in communication with the at least one computing device (Dixon, para. [0055]: database 30 can be physically separated from the computing devices and is in communication via integrated website 12, see para. 0053) and the at least one surgical system, (Dixon, para. [0055]: database 30 can be integral with or directly peripheral to server computer C)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify DeBoer to include a physically separated computer system, as taught by Dixon, in order to provide integrated office management capabilities because Dixon suggests this feature is beneficial when managing healthcare facilities. Dixon, Abstract and para. 0002. 

Regarding claim 35, the combination discloses each of the limitations of claim 33, as discussed above, and further discloses:
wherein the central server system propagates medical system profiles to the at least one surgical system. (DeBoer, para. [0073]: the system identifies a particular surgeon, then retrieves that surgeon’s preferred or default surgical parameters).

Regarding claim 37, the combination discloses each of the limitations of claim 33, as discussed above, and further discloses:
establish a surgeon profile within the one or more surgeon profiles in the medical profile directory; alter any surgeon profile in the medical profile directory; (DeBoer, para. [0054]: the personal surgical center maintains altered profiles, such as by gathering information before, during, and after a surgical procedure (e.g. surgeon's comments), and by storing a surgeon’s preferences, such as specific settings to be used during the surgical procedure).

Regarding claim 40, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
wherein communication between the central server system and the at least one surgical system is wireless. (DeBoer, para. [0055]: the data can be transmitted wirelessly).

Regarding claim 42, the combination discloses each of the limitations of claim 35 as discussed above, and further discloses: 
wherein each medical system profile comprises user desired operational parameters used in operating the at least one surgical system. (DeBoer, para. [0055]: personal surgical system 10 can transfer a “surgeon’s preferred settings””).

Regarding claim 43, DeBoer discloses:
A medical system comprising: (para. [0009]: disclosing a system)
a computing device (para. [0045]: independent surgical center 14) comprising a plurality of surgeon profiles, each surgeon profile comprising desired medical device operational settings configurable by a surgeon a surgeon (para. [0046]: independent surgical center 14 is programmed with settings for controlling instruments), wherein the desired medical device operational settings comprise at least operation modes (para. [0027]: settings include operational parameters); 
the central server system comprising: (para. [0045]: personal surgical system 10 includes network 20 and server 22)
a medical profile directory (para. [0055]: personal surgical system 10 includes server 22 storing “patient records, surgeon's preferred settings”) configured to receive and maintain the plurality of surgeon profiles; (para. [0055]: personal surgical system 10 can transfer a “surgeon’s preferred settings”)
a medical profile manager configured to update the plurality of surgeon profiles (para. [0054]: the personal surgical center (construed here as a medical profiled manager) can be used to maintain/update profiles via an external device, such as by gathering information before, during, and after a surgical procedure (e.g. surgeon's comments), and by storing a surgeon’s preferences, such as specific settings to be used during the surgical procedure) and propagate the plurality of surgeon profiles to the at least one surgical system (para. [0073]: the system identifies a particular surgeon, then retrieves that surgeon’s preferred or default surgical parameters); and 
a server (para. [0050]: system server 22) configured to interface with the medical profile manager (para. [0050]: system server 22 is in communication with the personal surgical center) to facilitate and direct profile maintenance actions to at least one surgeon profile of the plurality surgeon profiles (para. [0054]: the personal surgical center maintains updated (construed here maintenance actions) surgeon profiles);
wherein the at least one surgical system (para. [0045]: independent surgical center 14 is in communication with personal surgical system 10) operates based on the desired medical device operational settings corresponding to the plurality of surgeon profiles propagated to the at least one surgical system (para. [0033]: the operational parameters of the control system/independent surgical center 14 are changed according to the surgeon’s desired operational settings, see also para. [0081]), and wherein the server is configured to transmit one or more of the plurality of surgeon profiles to the at least one surgical system (para. [0055]: personal surgical system 10 can transfer a “surgeon’s preferred settings”) to enable the at least on surgical system to employ the desired medical device operational settings of the one or more transmitted surgeon profiles in operation (para. [0033]: the operational parameters of the control system/independent surgical center 14 are changed according to the surgeon’s desired operational settings, see also para. [0081]). 
The method of DeBoer discloses at least one surgical system (para. [0045]: independent surgical center 14 is part of a surgical system); and a central server system comprising: (para. [0045]: personal surgical system 10 includes network 20 and server 22). 
DeBoer does not explicitly recite, but Dixon teaches that it is old and well known in the art of healthcare to include at least one surgical system (Dixon, para. [0055]: the server computer C) different from the at least one computing device; and (Dixon, para. [0052]: server computer C can be physically separated from computing devices, R, S, P, H, etc)
a remote server arrangement (Dixon, para. [0055]: database 30) different from and in communication with the at least one computing device (Dixon, para. [0055]: database 30 can be physically separated from the computing devices and is in communication via integrated website 12, see para. 0053) and the at least one surgical system, (Dixon, para. [0055]: database 30 can be integral with or directly peripheral to server computer C)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify DeBoer to include a physically separated computer system, as taught by Dixon, in order to provide integrated office management capabilities because Dixon suggests this feature is beneficial when managing healthcare facilities. Dixon, Abstract and para. 0002. 

Regarding claim 44, the combination discloses each of the limitations of claim 43, and further discloses: 
the server is further configured to interface with at least one client device (DeBoer, para. [0050]: system server 22 is in communication with the personal surgical center 10, which can be a laptop (see Fig. 1), construed as a client device) to enable the medical profile manager to direct the profile maintenance actions to the at least one surgeon profile in the medical profile directory (DeBoer, para. [0054]: the personal surgical center maintains updated (construed here maintenance actions) surgeon profiles).

Regarding claim 45, the combination discloses each of the limitations of claim 43, and further discloses:
the at least one surgeon profile comprises at least one medical system operational parameter associated with a user and usable to operate the at least one surgical system in a desired manner. (DeBoer, para. [0027]: settings include operational parameters).

Regarding claim 48, the combination discloses each of the limitations of claim 43, as discussed above, and further discloses:
establish a surgeon profile within the plurality of surgeon profiles in the medical profile directory; and alter any surgeon profile in the medical profile directory; (DeBoer, para. [0054]: the personal surgical center maintains altered profiles, such as by gathering information before, during, and after a surgical procedure (e.g. surgeon's comments), and by storing a surgeon’s preferences, such as specific settings to be used during the surgical procedure).

Regarding claim 54, the combination discloses each of the limitations of claim 33, as discussed above, and further discloses:
wherein the at least one computing device is configured to: download the at least one surgeon profile from the central server system, (DeBoer, para. [0054]: the settings can be uploaded or downloaded to and from the server 22. Specific settings to be used during the surgical procedure (e.g. cutting rate of a surgical cutter, flow rate and infusion pressure of an infusion device, vacuum level of an aspiration device, light intensity of an illuminator, and the like). Other setting information may include, for example, screen settings, display settings, chair settings, table settings, room lights and other light settings, thermostat, music, camera settings, microphone settings, and the like)
receive one or more user inputs from the surgeon, updates the at least one surgeon profile by configuring the plurality of surgeon desired medical device operational settings based on the one or more user inputs, and (DeBoer, para. [0054]: the personal surgical center (construed here as a medical profiled manager) can be used to maintain/update profiles via an external device, such as by gathering information before, during, and after a surgical procedure (e.g. surgeon's comments))
return the at least one surgeon profile with the updated plurality of surgeon desired medical device operational settings to the central server system. (DeBoer, para. [0054]: storing a surgeon’s preferences, such as specific settings to be used during the surgical procedure).

Regarding claim 55, the combination discloses each of the limitations of claim 33, as discussed above, and further discloses:
wherein the plurality of surgeon desired medical device operational settings comprise two or more of an ultrasonic power level, a pulse shape, a max pulse amplitude, a max rate of aspiration, a max rate of irrigation, (DeBoer, para. [0078]: independent surgical center 14 transmits a signal containing operating parameters of each of the medical instruments 12, which includes irrigation devices, see para. 0049) and a foot pedal setting. (DeBoer, para. [0054]: the settings include vacuum level of an aspiration device).

Regarding claim 58, the combination discloses each of the limitations of claim 33, as discussed above, and further discloses:
wherein the central server system propagates the one or more surgeon profiles in response to surgeon profile updates (DeBoer, para. [0080]: the system periodically interrogate all identified instrumentations for changes). 
Dixon teaches that it is old and well known in the art of healthcare to include a computer system as an intermediary between the at least one computing device and the at least one surgical system (Dixon, para. [0055]: database 30 can be physically separated from the computing devices and is in communication via integrated website 12, see para. 0053).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify DeBoer to include a physically separated computer system, as taught by Dixon, in order to provide integrated office management capabilities because Dixon suggests this feature is beneficial when managing healthcare facilities. Dixon, Abstract and para. 0002.  

Regarding claim 59, the combination discloses each of the limitations of claim 58, as discussed above, and further discloses:
Dixon teaches that it is old and well known in the art of healthcare to include a computer system wherein a web server of the central server system controls all information transmitted from the at least one computing device and received by the central server system, (Dixon, para. [0053]: the hardware device 12 can send and receive information between computing device 1 and the integrated website 12, making it capable of controlling the information between the server and a computing device) including propagation requests and profile requests, (Dixon, para. [0060]: a log-in is a request to propagate a specific user profile, making) and directs the information to and from components of the central server. (Dixon, para. [0055]: the hardware device 12 via the integrated website directs information to and from the server computer C).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify DeBoer to include a physically separated computer system, as taught by Dixon, in order to provide integrated office management capabilities because Dixon suggests this feature is beneficial when managing healthcare facilities. Dixon, Abstract and para. 0002.  

Claims 36 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281301 to DeBoer, et al. (“DeBoer”) in view of U.S. Patent Publication No. 2005/0251420 to Dixon, et al. (“Dixon”) in further view of U.S. Patent Publication No. 2007/0027459 to Horvath, et al. (“Horvath”)
Regarding claim 36, the combination discloses each of the limitations of claim 33. However, the combination does not explicitly recite a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system. 
Horvath teaches that it is old and well known in the art of healthcare to include a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system. (Horvath, para. [0043]: the surgeon’s badge, which is part of the system 10, is used to log the user into the system and information is transmitted between the badge and the surgical device) to control access to private data.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system, as taught by Horvath, in order to control access to private data because Horvath suggests this feature is beneficial when using healthcare data.

Regarding claim 47, the combination discloses each of the limitations of claim 43. However, the combination does not explicitly recite a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system. 
Horvath teaches that it is old and well known in the art of healthcare to include a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system. (Horvath, para. [0043]: the surgeon’s badge, which is part of the system 10, is used to log the user into the system and information is transmitted between the badge and the surgical device) to control access to private data.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a credential authentication system associated with the at least one surgical system, wherein a user is authenticated, and wherein, upon user authentication, profile information is provided from the central server system to the at least one surgical system, as taught by Horvath, in order to control access to private data because Horvath suggests this feature is beneficial when using healthcare data.

Claims 38-39, 41, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281301 to DeBoer, et al. (“DeBoer”) in view of U.S. Patent Publication No. 2005/0251420 to Dixon, et al. (“Dixon”) in further view of U.S. Patent Publication No. 2008/0319798 to Kelley (“Kelley”).
Regarding claim 38, the combination discloses each of the limitations of claim 33. However, the combination does not explicitly recite a broadcast server configured to broadcast profile information of the at least one surgeon profile to the at least one surgical system. 
Kelley teaches that it is old and well known in the art of healthcare to include a broadcast server configured to broadcast profile information of the at least one surgeon profile to the at least one surgical system. (para. [0038]: the surgical information can be viewed by a treating care provider by accessing the website associated with the medical information card, construed as broadcasting the profile information) to enable access to current medical information.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a broadcast server configured to broadcast profile information of the at least one surgeon profile to at least one surgical system, as taught by Kelley, in order to enable immediate access to an individual's most current medical information because Kelley suggests this feature is beneficial to improve healthcare outcomes.

Regarding claim 39, the combination discloses each of the limitations of claim 33. However, the combination does not explicitly recite wherein the central server system further comprises one or more communication modules enabling a user to obtain at least one authorized profile from the medical profile directory and provide the at least one authorized profile to a further user. 
Kelley teaches that it is old and well known in the art of healthcare to include wherein the central server system further comprises one or more communication modules enabling a user to obtain at least one authorized profile from the medical profile directory and provide the at least one authorized profile to a further user. (para. [0009]:”Providers may access information directly through a computer via the internet, or a PDA, cell phone, or other web-enabled device,” construed as a communications module enabling a user to access the medical profile, and users may share medical profile information with another user, such as by “fax or e-mail”) to enable a user to obtain an authorized profile.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the central server system further comprises one or more communication modules enabling a user to obtain at least one authorized profile from the medical profile directory and provide the at least one authorized profile to a further user, as taught by Kelley, in order to enables immediate access to an individual's most current medical information because Kelley suggests this feature is beneficial to improve healthcare outcomes.

Regarding claim 41, the combination discloses each of the limitations of claim 33. However, the combination does not explicitly recite wherein the at least one computing device comprises a personal computer operable by medical personnel. 
Kelley teaches that it is old and well known in the art of healthcare to include wherein the at least one computing device comprises a personal computer operable by medical personnel. (Kelley, para. [0009]: the system includes “a PDA, cell phone, or other web-enabled device,” construed as a personal computer) to enable access to current medical information.
Therefore, it the combination have been obvious to one having ordinary skill in the art at the time of filing to modify DeBoer to include the at least one computing device comprises a personal computer operable by medical personnel, as taught by Kelley, in order to enables immediate access to an individual's most current medical information because Kelley suggests this feature is beneficial to improve healthcare outcomes.

Regarding claim 46, the combination discloses each of the limitations of claim 43. However, the combination does not explicitly recite wherein the medical profile directory, the medical profile manager, and the server collectively act to propagate multiple medical system profiles to an array of surgical systems comprising the at least one surgical system. 
Kelley teaches that it is old and well known in the art of healthcare to include wherein the medical profile directory, the medical profile manager, and the server collectively act to propagate multiple medical system profiles to an array of surgical systems comprising the at least one surgical system. (Kelley, para. [0038]: the system, which includes the server, manager, and directory, manage surgical history information, construed as propagating medical system profiles to at least one surgical system) to enable a user to obtain an authorized profile.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the medical profile directory, the medical profile manager, and the server collectively act to propagate multiple medical system profiles to an array of surgical systems comprising the surgical system, as taught by Kelley, in order to enables immediate access to an individual's most current medical information because Kelley suggests this feature is beneficial to improve healthcare outcomes.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281301 to DeBoer, et al. (“DeBoer”) in view of U.S. Patent Publication No. 2005/0251420 to Dixon, et al. (“Dixon”) in further view of U.S. Patent Publication No. 2008/0250310 to Chen, et al. (“Chen”).
Regarding claim 56, the combination discloses each of the limitations of claim 33, as discussed above. However, the combination does not explicitly recite wherein the at least one computing device, based on a user input of a surgeon, downloads and adopts from central server system a published profile of the one or more surgeon profiles, the published profile being of another surgeon. 
Chen teaches that it is old and well known in the art of healthcare to include wherein the at least one computing device, based on a user input of a surgeon, downloads and adopts from central server system a published profile of the one or more surgeon profiles, the published profile being of another surgeon. (Chen, para. [0025]: downloading and publishing user profiles based on the input of a user, who may be a surgeon) to share profiles among users. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include at least one computing device, based on a user input of a surgeon, downloads and adopts from central server system a published profile of the one or more surgeon profiles, the published profile being of another surgeon, as taught by Chen, in order to share profiles among users because Chen suggests this feature is beneficial to improving user interaction.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 5/17/2022, with respect to the 35 USC § 112(a) rejection of claim 58 has been considered and is persuasive. 

Applicant’s arguments and amendments, filed on 5/17/2022, with respect to the 35 USC § 112(b) rejection of claim 59 has been considered and is persuasive. 

Applicant’s arguments and amendments, filed on 5/17/2022, with respect to the 35 USC § 103 rejection of claims 33, 35-48 and 54-56, and 58-59 have been considered, but are not persuasive. 
Applicant argues that Dixon fails to disclose a surgical system, “wherein the at least one surgical system operates based on the plurality of surgeon desired medical device operational settings corresponding to the one or more surgeon profiles propagated to the at least one surgical system.” The argument is not persuasive because the primary reference, DeBoer has been cited as teaching this limitation. 
Applicant then argues that DeBoer does not include a surgical system different from at least one computing device. Dixon has been cited as teaching this limitation. 
Applicant appears to be arguing that it would not be obvious to combine Dixon and DeBoer. In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dixon suggests multiple computing devices is beneficial when managing healthcare facilities. Dixon, Abstract and para. 0002. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686